DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Preliminary Amendment filed on 07-09-2020. As directed, claims 1-10 have been amended, and claims 11-14 have been newly added. Thus, claims 1-14 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 2 recites “comprising a human-robot” which Examiner suggests amending to “comprising: a human-robot for clarity.
-Lines 7-8 recite “the human-robot information interaction unit obtains information of a human gait, a gesture and a movement intention of the wearer and sends” which Examiner suggests amending to read “the human-robot information interaction unit is configured to obtain
-Line 11 recites “the electronic control unit receives and recognizes” which Examiner suggests amending to read “the electronic control unit is configured to receive
-Line 12 recites “the electronic control unit sends out” which Examiner suggests amending to read “the electronic control unit is configured to send
-Line 14 recites “the electro-hydraulic servo driving unit receives” which Examiner suggests amending to read “the electro-hydraulic servo driving unit is configured to receive.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
-Lines 7-8 recite “the plantar pressure information collection unit collects plantar pressure and then recognizes” which Examiner suggests amending to read “the plantar pressure information collection unit is configured to collect
-Lines 10-11 recite “the crutch unit supports the wearer, collects the movement intention of the wearer, and sends” which Examiner suggests amending to read “the crutch unit is configured to support
-Lines 13-15 recite “the waist gyroscope collects the information of the gesture of the wearer and receives the information from the plantar pressure information collection unit and crutch unit, and sends” which Examiner suggests amending to read “the waist gyroscope is configured to collectthe crutch unit, and send.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Lines 5-6 recite “after the main control module recognizes the information of the gesture and the human gait of the wearer, an algorithm is” which Examiner suggests amending to read “is configured to recognizeand is capable of choosing an algorithm 
-Lines 8-10 recite “main control module controls the proportional valve module to set power of a hydraulic cylinder, and controls the motor driving module to set the hydraulic system flow, and controls proportional valve module” which Examiner suggests amending to read “main control module is configured to controla power of a hydraulic cylinder, and to controla hydraulic system flow, and to controlthe proportional valve module”
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
-Lines 14-15 recite “the hip joints of the left leg module and the right leg module are connected to both ends of the hip joint connector” which Examiner suggests amending to read “the hip joints of the left leg module and the right leg module are connected to respective left and right sides .  
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Lines 11-12 recite “the hip joints of the left leg module and the right leg module are connected to both ends of the hip joint connector” which Examiner suggests amending to read “the hip joints of the left leg module and the right leg module are connected to respective left and right sides .  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
-Lines 11-12 recite “the hip joints of the left leg module and the right leg module are connected to both ends of the hip joint connector” which Examiner suggests amending to read “the hip joints of the left leg module and the right leg module are connected to respective left and right sides .    
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
-Lines 11-12 recite “the hip joints of the left leg module and the right leg module are connected to both ends of the hip joint connector” which Examiner suggests amending to read “the hip joints of the left leg module and the right leg module are connected to respective left and right sides .    
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
-Lines 11-12 recite “the hip joints of the left leg module and the right leg module are connected to both ends of the hip joint connector” which Examiner suggests amending to read “the hip joints of the left leg module and the right leg module are connected to respective left and right sides .    
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
-A “human-robot information interaction unit” in claims 1-2 which will be interpreted relative to paragraph 48 of the Specification to include a device capable of gathering “human gesture information” and functional equivalents thereof.
-An “electronic control unit” in claims 1, and 5 which will be interpreted relative to paragraph 32 of the specification to include a device capable of “receiving and recognizing information from” a sensor and sending a “control signal to electro-hydraulic servo driving unit 300” via “processing” and functional equivalents thereof.
-An “electro-hydraulic servo driving unit” in claims 1 and 8 which will be interpreted relative to paragraph 50 of the specification to cover a device capable of controlling “starting, stopping, and walking speed” of the exoskeleton and functional equivalents thereof.
-A “mechanical structure unit” in claims 1-2 which is interpreted relative to paragraph 11 of the specification to “optionally” include any or all of “left leg module, right leg module, hip joint connector, belt and backpack” and functional equivalents thereof.
-A “plantar pressure information collection unit” in claims 2 and 4 which is being interpreted relative to paragraph 32 to include a device capable of measuring “plantar pressure” and registering “gait” and functional equivalents thereof.
-A “crutch unit” in claims 2 and 4 which is interpreted relative to paragraph 7 of the specification to include a crutch, a waist gyroscope, and a bottom-loading pressure sensor, and functional equivalents thereof.
-A “main control module” in claim 5 which is interpreted relative to paragraph 8 of the specification to include a device capable of recognizing human gesture and gait, and functional equivalents thereof.
-A “proportional valve module” in claim 5 which is interpreted relative to paragraph 36 of the specification to include a device capable of controlling the velocity and acceleration of a hydraulic cylinder, and functional equivalents thereof.
-A “proportional relief valve module” in claim 5 which is interpreted relative to paragraph 36 of the specification to include a device capable of setting the hydraulic system pressure, and functional equivalents thereof.
-A “motor driving module” in claim 5 which is interpreted relative to paragraph 36 of the specification to include a device capable of setting the hydraulic system flow, and functional equivalents thereof.
-A “battery module” in claim 5 which is interpreted relative to paragraph 10 of the specification to include a device capable of controlling charge and discharge of batteries and providing power to the electronic control unit, and functional equivalents thereof.
-A “hydraulic module” in claim 8 which is interpreted relative to paragraph 13 to connect to a hip joint and knee joint drive via tubing, and functional equivalents thereof.
-A “cross hinge mechanism” in claim 9 which is interpreted relative to paragraph 46 and Figure 6 of the specification to include a hinge structure and functional equivalents thereof.
-A “cross hinge mechanism” in claim 10 paragraph 46 and Figure 6 of the specification to include a hinge structure and functional equivalents thereof.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5 recites “the mechanical structure units” which renders the claim indefinite because this limitation was previously introduced in lines 3-4 in the singular. Thus, it is unclear whether Applicant intends there to be multiple “mechanical structure” units, or just a singular unit. For the purposes of examination, the limitation will be interpreted to be singular.
Claims 2-14 are rejected by virtue of their dependence on claim 1.
Regarding claim 5, line 7 recites “the stability region” which lacks sufficient antecedent basis in the claims. The limitation will be interpreted to refer to “a stability region” for purposes of examination.
Claim 14 is rejected by virtue of its dependence on claim 5.
Regarding claim 6, line 6 recites that the left and right leg modules are “structurally identical” which renders the claim indefinite. Looking to Figure 3 of Applicant’s specification, the left and right leg modules are seemingly symmetrical, but because the modules are configured for use on a left and right leg respectively, the two modules do not appear to be structurally identical due to the symmetric nature of the two sides. For purposes of examination, “structurally identical” will be interpreted to refer to the two modules including the same components and including a symmetric appearance.
Claims 7-10 are rejected by virtue of their dependence on claim 6.
Regarding claim 11, line 4 recites that the left and right leg modules are “structurally identical” which renders the claim indefinite. Looking to Figure 3 of Applicant’s specification, the left and right leg modules are seemingly symmetrical, but because the modules are configured for use on a left and right leg respectively, the two modules do not appear to be structurally identical due to the symmetric nature of the two sides. For purposes of examination, “structurally identical” will be interpreted to refer to the two modules including the same components and including a symmetric appearance.
Regarding claim 12, line 4 recites that the left and right leg modules are “structurally identical” which renders the claim indefinite. Looking to Figure 3 of Applicant’s specification, the left and right leg modules are seemingly symmetrical, but because the modules are configured for use on a left and right leg respectively, the two modules do not appear to be structurally identical due to the symmetric nature of the two sides. For purposes of examination, “structurally identical” will be interpreted to refer to the two modules including the same components and including a symmetric appearance.
Regarding claim 13, line 4 recites that the left and right leg modules are “structurally identical” which renders the claim indefinite. Looking to Figure 3 of Applicant’s specification, the left and right leg modules are seemingly symmetrical, but because the modules are configured for use on a left and right leg respectively, the two modules do not appear to be structurally identical due to the symmetric nature of the two sides. For purposes of examination, “structurally identical” will be interpreted to refer to the two modules including the same components and including a symmetric appearance.
Regarding claim 14, line 4 recites that the left and right leg modules are “structurally identical” which renders the claim indefinite. Looking to Figure 3 of Applicant’s specification, the left and right leg modules are seemingly symmetrical, but because the modules are configured for use on a left and right leg respectively, the two modules do not appear to be structurally identical due to the symmetric nature of the two sides. For purposes of examination, “structurally identical” will be interpreted to refer to the two modules including the same components and including a symmetric appearance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “the mechanical structure units of the lower limb exoskeleton are attached externally to a lower limb of a wearer” in lines 5-6. Examiner suggests amending the limitation to read “the mechanical structure unitconfigured to be attached externally to a lower limb of a wearer” to overcome the rejection.
	Claims 2-14 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 101490885).
Regarding claim 1, Kim discloses a power-assist lower limb exoskeleton robot (2) with adjustable stiffness joints (paragraph 35, lines 1-5; paragraph 40, lines 1-3; paragraph 44, lines 1-4 describe a spring for affecting the hip joint manual roll shaft; paragraph 45, lines 1-4; Fig. 1), comprising: 
a human-robot information interaction unit (321, 331, 343, 351, 373, 381, 391) (paragraph 46, lines 1-4; paragraph 47, lines 6-8; paragraph 48, lines 6-8; paragraph 49, lines 6-7; paragraph 50, line 3; paragraph 52, lines 1-2; paragraph 54, lines 3-5; paragraph 40, lines 1-6 further defines that the controller receives input from each sensor), an electronic control unit (210, 220, and the hydraulic supply controller) (paragraph 35, lines 6-10; paragraph 40, lines 3-5), an electro-hydraulic servo driving unit (200) (paragraph 1-6) and a mechanical structure unit (100, 300R, 300L, 10, 390) of a lower limb exoskeleton (2) (paragraph 42, lines 1-11; Figs. 2-3) wherein, the mechanical structure units (100, 300R, 300L, 10, 390) of the lower limb exoskeleton (2) are attached externally to a lower limb of a wearer (1) (Fig. 1 shows the device 2 being attached externally to the wearer 1; paragraph 56, lines 1-5; paragraph 57, lines 1-7; paragraph 59, lines 1-12); 
the human-robot information interaction unit (321, 331, 343, 351, 373, 381, 391) obtains information of a human gait, a gesture and a movement intention of the wearer, and sends the information of the human gait, the gesture and the movement intention of the wearer it to the electronic control unit (210, 220, and the hydraulic supply controller) (paragraph 46, lines 1-4; paragraph 47, lines 6-8; paragraph 48, lines 6-8; paragraph 49, lines 6-7; paragraph 50, line 3; paragraph 52, lines 1-2; paragraph 54, lines 3-5; paragraph 40, lines 1-6 further defines that the controller receives input from each sensor); 
the electronic control unit (210, 220, and the hydraulic supply controller) receives and recognizes the information from the human-robot interaction unit (321, 331, 343, 351, 373, 381, 391), the electronic control unit (210, 220, and the hydraulic supply controller) sends out a relative control signal to the electro-hydraulic servo driving unit (200) (paragraph 40, lines 1-6 and paragraph 39, lines 1-5 which describes the electro-hydraulic servo and its associated valve module 230); 
and the electro-hydraulic servo driving unit (200) receives the relative control signal to control the mechanical structure unit (100, 300R, 300L, 10, 390) of the lower limb exoskeleton (2) to start, stop, walk in a power-assist manner and adjusts the human gait when the mechanical structure unit (100, 300R, 300L, 10, 390) of the lower limb exoskeleton (2) is unstable during walking (paragraph 39, lines 1-5; paragraph 77, lines 1-5; paragraph 78, lines 1-3, where the robot must include a first operation to start and a final operation to stop when the wearer dons and doffs the exoskeleton, and the exoskeleton adjusts the mechanical structure unit on the swinging leg side when only one leg is on the ground (i.e. unstable)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101490885), as applied to claim 1 above, in view of Kappel (US 2018/0296426).
Regarding claim 2, Kim discloses the power-assist lower limb exoskeleton robot according to claim 1, as discussed above.
	Kim further discloses wherein the human-robot information interaction unit (321, 331, 343, 351, 373, 381, 391) comprises a plantar pressure information collection unit (390, 391) (paragraph 54, lines 1-5), the plantar pressure information collection unit (390, 391) is installed in the mechanical structure unit (100, 300R, 300L, 10, 390) of the lower limb exoskeleton (2) (paragraph 53, lines 1-6; paragraph 54, lines 1-3; Fig. 2); 
the plantar pressure information collection unit (390, 391) collects plantar pressure and then recognizes the human gait when the lower limb exoskeleton (2) assists the wearer (1) in walking (paragraph 60, lines 1-5).
	Kim fails to disclose wherein the human-robot information interaction unit comprises a crutch unit and a waist gyroscope;
the waist gyroscope is installed in the mechanical structure unit of the lower limb exoskeleton; 
the crutch unit supports the wearer, collects the movement intention of the wearer and
and the waist gyroscope collects the information of the gesture of the wearer and receives the information from the plantar pressure information collection unit and crutch unit, and sends the information of the human gait, the movement intention and the gesture to the electronic control unit.
However, Kappel teaches a human-robot information interaction unit (i.e. various sensors described at paragraph 43 for collecting information regarding the movement and position of the user and exoskeleton) which comprises a crutch unit (101, 104, 105, 106) and a waist gyroscope (23) (paragraph 43, lines 1-10; paragraph 46, lines 1-6; Figs. 1A-B);
the waist gyroscope (23) is installed in the mechanical structure unit of the lower limb exoskeleton (20) (paragraph 43, lines 1-5; Fig. 1A shows the mechanical structure of the control pack 22 in which the waist gyroscope is contained); 
the crutch unit (101, 104, 105, 106) supports the wearer (paragraph 45, lines 1-3), collects the movement intention of the wearer and sends the information of the movement intention to the waist gyroscope (23) (paragraph 48, lines 1-18; paragraph 52, lines 10-27 and paragraph 42, lines 1-8); 
and the waist gyroscope (23) collects the information of the gesture of the wearer and receives the information from the crutch unit (101, 104, 105, 106), and sends the information of the human gait, the movement intention and the gesture to the electronic control unit (22) (paragraph 48, lines 1-18; paragraph 52, lines 10-27 and paragraph 42, lines 1-8). Kappel further indicates that the use of crutch unit (101, 104, 105, 106) allows for the exoskeleton to incorporate additional information from the environment that the exoskeleton is used in, and information regarding the user’s gait parameters in order to accurately control the device in various terrains using the data received from sensors at various places in the exoskeleton (paragraph 48, lines 1-15; paragraph 51, lines 1-3 and 8-13; paragraph 52, lines 10-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exoskeleton device disclosed by Kim to further include a waist gyroscope and a crutch unit, as taught by Kappel, in order to accurately control the device across various terrains using data from multiple sensors.
Modified Kim further discloses wherein the waist gyroscope (23 of Kappel) collects the information of the gesture of the wearer and receives the information from the plantar pressure information collection unit (390, 391 of Kim) and sends the information of the human gait, the movement intention and the gesture to the electronic control unit (22 of Kappel) (Kappel: paragraph 48, lines 1-18; paragraph 52, lines 10-27 and paragraph 42, lines 1-8, these passages indicate that the sensors can share information, and further that the processing unit within the controller ultimately receives the information to control movement of the device).
Regarding claim 3, Kim in view of Kappel disclose the power-assist lower limb exoskeleton robot according to claim 2, as discussed above.
Modified Kim further discloses wherein the crutch unit (101, 104, 105, 106 of Kappel) comprises a crutch (101 of Kappel), a gyroscop
Regarding claim 4, Kim in view of Kappel disclose the power-assist lower limb exoskeleton robot according to claim 2, as discussed above.
Modified Kim further discloses wherein the waist gyroscope (23 of Kappel), the plantar pressure information collection unit (390, 391 of Kim) and the crutch unit (101, 104, 105, 106 of Kappel) communicate in a wireless manner (Kappel: paragraph 42, lines 4-13; paragraph 56, lines 1-10).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101490885), as applied to claim 1 above, in view of Yoon (KR 101812603).
Regarding claim 5, Kim discloses the power-assist lower limb exoskeleton robot according to claim 1, as discussed above.
	Kim further discloses wherein, the electronic control unit (210, 220, and the hydraulic supply controller) comprises a main control module (210, 220), a proportional valve module (230), a proportional relief valve module (230) (paragraph 40, lines 1-6; paragraph 45, lines 1-4), and a battery module (paragraph 36, lines 1-3); 
after the main control module (210, 220) recognizes the information of the gesture and the human gait of the wearer (1), the main control module (210, 220), an algorithm configured to analyze the stability region and fall prevention strategies (abstract, lines 1-4; paragraph 40, lines 1-6; paragraph 56, lines 1-5; paragraph 59, lines 1-11), based on the algorithm, the main control module (210, 220) controls the proportional relief valve module (230) to set power of a hydraulic cylinder, and controls proportional valve module (230) to set a velocity and an acceleration of the hydraulic cylinder (paragraph 40, lines 1-6; paragraph 45, lines 1-4; paragraph 56, lines 1-5; paragraph 59, lines 1-11);
and the battery modul
Kim fails to explicitly disclose a motor driving module and that the battery module is connected to the motor driving module, and that the main control module controls the motor driving module to set the hydraulic system flow.
However, Yoon teaches an exoskeleton employing an electro-hydraulic servo driving unit (110, 120, 130) (paragraph 12, lines 1-2; paragraph 22, lines 1-5) including a motor driving module (130) connected to a power supply (paragraph 31, lines 1-7; paragraph 39, lines 1-5);
and a main control module (140) that controls the motor driving module (130) to set the hydraulic system flow (paragraph 24, lines 1-5; paragraph 31, lines 1-7; paragraph 39, lines 1-3). Yoon indicates that the main controller (140) is configured to control the motor driving module (130) in order to further establish control over driving units (110, 120) of the exoskeleton (paragraph 23, lines 1-5 and paragraph 1-5), and further that the motor driving module (130) controls the speed of the DC motor (130B) for controlling the pressure or flow rate of the hydraulic system (paragraph 31, lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control unit of Kim to include a motor driving module, as taught by Yoon, in order to control the speed of the motor associated with the electro-hydraulic system and further control the pressure or flow rate of the pressure supply.
Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101490885), as applied to claim 1 above, in view of Chu (US 2005/0258210).
Regarding claim 6, Kim discloses the power-assist lower limb exoskeleton robot according to claim 1, as discussed above.
Kim further discloses wherein the mechanical structure unit (100, 300R, 300L, 10, 390) of the lower limb exoskeleton (2) comprises a left leg module (300L), a right leg module (300R), a hip joint connector (120, 310), and a backpack (100) (paragraph 35, lines 1-6; paragraph 38, lines 1-2; paragraph 42, lines 1-4; Figs. 2-4); 
the left leg module (300L) and the right leg module (300R) are structurally identical (paragraph 41, lines 1-3), each of the left leg module (300L) and the right leg module (300R) comprises a sole (390), an ankle joint connecting plate (380), a shank link (370), a knee joint connector (360), a thigh link (340) and a hip joint (330) (paragraph 42, lines 1-10; paragraph 50, lines 1-3; Figs. 3 and 9); 
the ankle joint connecting plate (380) is connected to an outside of the sole (390) and a bottom of the shank link (370) (paragraph 51, lines 1-4; paragraph 53, lines 1-3; Figs. 3 and 9); 
the knee joint connector (360) is connected to a top of the shank link (370) and a bottom of the thigh link (340) (paragraph 50, lines 1-3; Fig. 9), the hip joint (330) is connected to a top of the thigh link (340) (paragraph 45, lines 1-4; Fig. 3); 
the hip joints (330) of the left leg module (300L) and the right leg module (300R) are connected to both ends of the hip joint connector (120, 310) (paragraph 44, lines 1-4; Fig. 3); 
and the backpack (100) is connected to a top of the hip joint connector (120, 310) (paragraph 43, lines 1-8; Figs. 3-4).
Kim fails to disclose a belt, and that the belt is connected to a front of the hip joint connector.
However, Chu teaches a belt (208) where the belt (208) is connected to a front of a hip joint connector for maintaining the exoskeleton in a position proximate the user (paragraph 121, lines 1-8; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exoskeleton disclosed by Kim to include a belt at the front of the hip connector, as taught by Chu, in order to securely maintain the exoskeleton in a position proximate the user.
Regarding claim 9, Kim in view of Chu disclose the power-assist lower limb exoskeleton robot according to claim 6, as discussed above.
Kim further discloses wherein the hip joint (330) and the hip joint connector (120, 310) are connected through a cross hinge mechanism (paragraph 38, lines 1-5).  
Regarding claim 10, Kim in view of Chu disclose the power-assist lower limb exoskeleton robot according to claim 6, as discussed above.
Kim further discloses wherein the ankle joint connecting plate (380) and the shank link (370) are connected through a cross hinge mechanism (paragraph 51, lines 1-5).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101490885) in view of Chu (US 2005/0258210), as applied to claim 6 above, in further view of Dai (CN 105904439).
Regarding claim 7, Kim in view of Chu disclose the power-assist lower limb exoskeleton robot according to claim 6, as discussed above.
	Kim further discloses that the plantar pressure information collection unit (390, 391) comprises four force sensors (391) installed on the sole (390) (paragraph 54, lines 1-5; Fig. 12).
	Modified Kim fails to explicitly disclose a plantar pressure information collection circuit board installed on the ankle joint connecting plate, wherein the plantar pressure information collection circuit board and the four force sensors are connected through wires.  
	However, Dai teaches a plantar pressure information collection unit (10) including a plantar pressure information collection circuit board installed on the ankle joint connecting plate, wherein the plantar pressure information collection circuit board and the force sensor (2) are connected through wires (paragraph 23, lines 15-30; paragraph 26, lines 1-5; Figs. 1-2 and 5).  Dai indicates that the system includes a circuit board and power supply in order to electrically connect all the components of the system (paragraph 14, lines 1-2; paragraph 26, lines 1-5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Kim to further include a circuit board for the plantar pressure information unit and to place the circuit board at the ankle joint, as taught and illustrated by Di, in order to electrically connect all the components of the plantar pressure system.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101490885) in view of Chu (US 2005/0258210), as applied to claim 6 above, in further view of Yoon (KR 101812603) and Yan (CN 106821686).
Regarding claim 8, Kim in view of Chu disclose the power-assist lower limb exoskeleton robot according to claim 6, as discussed above.
Kim further discloses wherein, the electro-hydraulic servo driving unit (200) comprises a hydraulic module (230) (paragraph 39, lines 1-5), a hip joint drive module (320) and a knee joint drive module (350) (paragraph 45, lines 1-4; paragraph 49, lines 1-5); 
the hydraulic module (230) is installed in the backpack and connected to the hip joint drive module (320) and the knee joint drive module (350) through a tubing (paragraph 40, lines 1-6; paragraph 45, lines 1-4; paragraph 49, lines 1-5); 
the hip joint drive module (320) on the hip joints (330) are configured to drive the hip joints (330) of the left leg module (300L) and the right leg module (300R) separately (paragraph 35, lines 1-12; paragraph 42, lines 1-11; paragraph 45, lines 1-5; paragraph 46, lines 1-4), and the hip joints (330) are configured to drive the thigh links (340) of the left leg module (300L) and the right leg module (300R) (paragraph 42, lines 1-11; paragraph 45, lines 1-4);
and the knee joint drive module (350) is configured to drive the shank links (370) of the left leg module (300L) and the right leg module (300R) separately (paragraph 35, lines 1-12; paragraph 49, lines 1-5).
Modified Kim fails to explicitly disclose that the hip joint drive module comprises two hydraulic cylinders on the hip joint, and that the knee joint drive module comprises two unidirectional hydraulic cylinders with spring reduction.
However, Yoon teaches a hip joint module (110) comprising two hydraulic cylinders on the hip joint, and a knee joint drive module (120) comprising two unidirectional hydraulic cylinders in order to support a load applied to the wearer (paragraph 6, lines 1-4; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Kim to include two hydraulic cylinders in the hip joint module and two unidirectional cylinders in the knee joint module, as taught by Yoon, in order to support a load applied to the hip of a wearer.
Modified Kim fails to disclose that the two unidirectional hydraulic cylinders of the knee joint drive module comprises spring reduction.
However, Yan teaches a cylinder of a hydraulic exoskeleton which includes spring reduction for the purpose of controlling the hydraulics of the system to operate the exoskeleton to walk in a smoother manner (paragraph 27, lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of further modified Kim to include a knee drive module with spring reduction, as taught by Yan, in order to control the hydraulics of the exoskeleton such that the device is operated in a smoother manner due to the action of the spring.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101490885) in view of Kappel (US 2018/0296426), as applied to claims 2-4 above, in further view of Chu (US 2005/0258210).
Regarding claim 11, Kim in view of Kappel disclose the power-assist lower limb exoskeleton robot according to claim 2, as discussed above.
Kim further discloses wherein the mechanical structure unit (100, 300R, 300L, 10, 390) of the lower limb exoskeleton (2) comprises a left leg module (300L), a right leg module (300R), a hip joint connector (120, 310), and a backpack (100) (paragraph 35, lines 1-6; paragraph 38, lines 1-2; paragraph 42, lines 1-4; Figs. 2-4); 
the left leg module (300L) and the right leg module (300R) are structurally identical (paragraph 41, lines 1-3), each of the left leg module (300L) and the right leg module (300R) comprises a sole (390), an ankle joint connecting plate (380), a shank link (370), a knee joint connector (360), a thigh link (340) and a hip joint (330) (paragraph 42, lines 1-10; paragraph 50, lines 1-3; Figs. 3 and 9); 
the ankle joint connecting plate (380) is connected to an outside of the sole (390) and a bottom of the shank link (370) (paragraph 51, lines 1-4; paragraph 53, lines 1-3; Figs. 3 and 9); 
the knee joint connector (360) is connected to a top of the shank link (370) and a bottom of the thigh link (340) (paragraph 50, lines 1-3; Fig. 9), the hip joint (330) is connected to a top of the thigh link (340) (paragraph 45, lines 1-4; Fig. 3); 
the hip joints (330) of the left leg module (300L) and the right leg module (300R) are connected to both ends of the hip joint connector (120, 310) (paragraph 44, lines 1-4; Fig. 3); 
and the backpack (100) is connected to a top of the hip joint connector (120, 310) (paragraph 43, lines 1-8; Figs. 3-4).
Modified Kim fails to disclose a belt, and that the belt is connected to a front of the hip joint connector.
However, Chu teaches a belt (208) where the belt (208) is connected to a front of a hip joint connector for maintaining the exoskeleton in a position proximate the user (paragraph 121, lines 1-8; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exoskeleton disclosed by modified Kim to include a belt at the front of the hip connector, as taught by Chu, in order to securely maintain the exoskeleton in a position proximate the user.
Regarding claim 12, Kim in view of Kappel disclose the power-assist lower limb exoskeleton robot according to claim 3, as discussed above.
Kim further discloses wherein the mechanical structure unit (100, 300R, 300L, 10, 390) of the lower limb exoskeleton (2) comprises a left leg module (300L), a right leg module (300R), a hip joint connector (120, 310), and a backpack (100) (paragraph 35, lines 1-6; paragraph 38, lines 1-2; paragraph 42, lines 1-4; Figs. 2-4); 
the left leg module (300L) and the right leg module (300R) are structurally identical (paragraph 41, lines 1-3), each of the left leg module (300L) and the right leg module (300R) comprises a sole (390), an ankle joint connecting plate (380), a shank link (370), a knee joint connector (360), a thigh link (340) and a hip joint (330) (paragraph 42, lines 1-10; paragraph 50, lines 1-3; Figs. 3 and 9); 
the ankle joint connecting plate (380) is connected to an outside of the sole (390) and a bottom of the shank link (370) (paragraph 51, lines 1-4; paragraph 53, lines 1-3; Figs. 3 and 9); 
the knee joint connector (360) is connected to a top of the shank link (370) and a bottom of the thigh link (340) (paragraph 50, lines 1-3; Fig. 9), the hip joint (330) is connected to a top of the thigh link (340) (paragraph 45, lines 1-4; Fig. 3); 
the hip joints (330) of the left leg module (300L) and the right leg module (300R) are connected to both ends of the hip joint connector (120, 310) (paragraph 44, lines 1-4; Fig. 3); 
and the backpack (100) is connected to a top of the hip joint connector (120, 310) (paragraph 43, lines 1-8; Figs. 3-4).
Modified Kim fails to disclose a belt, and that the belt is connected to a front of the hip joint connector.
However, Chu teaches a belt (208) where the belt (208) is connected to a front of a hip joint connector for maintaining the exoskeleton in a position proximate the user (paragraph 121, lines 1-8; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exoskeleton disclosed by modified Kim to include a belt at the front of the hip connector, as taught by Chu, in order to securely maintain the exoskeleton in a position proximate the user.
Regarding claim 13, Kim in view of Kappel disclose the power-assist lower limb exoskeleton robot according to claim 4, as discussed above.
Kim further discloses wherein the mechanical structure unit (100, 300R, 300L, 10, 390) of the lower limb exoskeleton (2) comprises a left leg module (300L), a right leg module (300R), a hip joint connector (120, 310), and a backpack (100) (paragraph 35, lines 1-6; paragraph 38, lines 1-2; paragraph 42, lines 1-4; Figs. 2-4); 
the left leg module (300L) and the right leg module (300R) are structurally identical (paragraph 41, lines 1-3), each of the left leg module (300L) and the right leg module (300R) comprises a sole (390), an ankle joint connecting plate (380), a shank link (370), a knee joint connector (360), a thigh link (340) and a hip joint (330) (paragraph 42, lines 1-10; paragraph 50, lines 1-3; Figs. 3 and 9); 
the ankle joint connecting plate (380) is connected to an outside of the sole (390) and a bottom of the shank link (370) (paragraph 51, lines 1-4; paragraph 53, lines 1-3; Figs. 3 and 9); 
the knee joint connector (360) is connected to a top of the shank link (370) and a bottom of the thigh link (340) (paragraph 50, lines 1-3; Fig. 9), the hip joint (330) is connected to a top of the thigh link (340) (paragraph 45, lines 1-4; Fig. 3); 
the hip joints (330) of the left leg module (300L) and the right leg module (300R) are connected to both ends of the hip joint connector (120, 310) (paragraph 44, lines 1-4; Fig. 3); 
and the backpack (100) is connected to a top of the hip joint connector (120, 310) (paragraph 43, lines 1-8; Figs. 3-4).
Modified Kim fails to disclose a belt, and that the belt is connected to a front of the hip joint connector.
However, Chu teaches a belt (208) where the belt (208) is connected to a front of a hip joint connector for maintaining the exoskeleton in a position proximate the user (paragraph 121, lines 1-8; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exoskeleton disclosed by modified Kim to include a belt at the front of the hip connector, as taught by Chu, in order to securely maintain the exoskeleton in a position proximate the user.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101490885) in view of Yoon (KR 101812603), as applied to claim 5 above, in further view of Chu (US 2005/0258210).
Regarding claim 14, Kim in view of Yoon disclose the power-assist lower limb exoskeleton robot according to claim 5, as discussed above.
Kim further discloses wherein the mechanical structure unit (100, 300R, 300L, 10, 390) of the lower limb exoskeleton (2) comprises a left leg module (300L), a right leg module (300R), a hip joint connector (120, 310), and a backpack (100) (paragraph 35, lines 1-6; paragraph 38, lines 1-2; paragraph 42, lines 1-4; Figs. 2-4); 
the left leg module (300L) and the right leg module (300R) are structurally identical (paragraph 41, lines 1-3), each of the left leg module (300L) and the right leg module (300R) comprises a sole (390), an ankle joint connecting plate (380), a shank link (370), a knee joint connector (360), a thigh link (340) and a hip joint (330) (paragraph 42, lines 1-10; paragraph 50, lines 1-3; Figs. 3 and 9); 
the ankle joint connecting plate (380) is connected to an outside of the sole (390) and a bottom of the shank link (370) (paragraph 51, lines 1-4; paragraph 53, lines 1-3; Figs. 3 and 9); 
the knee joint connector (360) is connected to a top of the shank link (370) and a bottom of the thigh link (340) (paragraph 50, lines 1-3; Fig. 9), the hip joint (330) is connected to a top of the thigh link (340) (paragraph 45, lines 1-4; Fig. 3); 
the hip joints (330) of the left leg module (300L) and the right leg module (300R) are connected to both ends of the hip joint connector (120, 310) (paragraph 44, lines 1-4; Fig. 3); 
and the backpack (100) is connected to a top of the hip joint connector (120, 310) (paragraph 43, lines 1-8; Figs. 3-4).
Modified Kim fails to disclose a belt, and that the belt is connected to a front of the hip joint connector.
However, Chu teaches a belt (208) where the belt (208) is connected to a front of a hip joint connector for maintaining the exoskeleton in a position proximate the user (paragraph 121, lines 1-8; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exoskeleton disclosed by modified Kim to include a belt at the front of the hip connector, as taught by Chu, in order to securely maintain the exoskeleton in a position proximate the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Swift (US 2016/0016309) is cited for its relevant discussion of adjustable stiffness joints at paragraphs 11 and 15 in a hydraulic exoskeleton system (see paragraph 30 for hydraulics).
-Matthew (US 10,729,610) is cited for its relevant arm exoskeleton employing a hydraulic system and including adjustable stiffness joints via a damper (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785